 
 
I 
111th CONGRESS
1st Session
H. R. 1742 
IN THE HOUSE OF REPRESENTATIVES 
 
March 26, 2009 
Ms. Eshoo introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To establish a program to deploy and integrate plug-in electric drive vehicles in multiple regions. 
 
 
1.Large-scale vehicle electrification program 
(a)Deployment ProgramThe Secretary of Energy shall establish a program to deploy and integrate plug-in electric drive vehicles in multiple regions. In carrying out the program, the Secretary may provide financial assistance described under subsection (d), consistent with the goals under subsection (b). The Secretary shall select regions based upon applications for assistance received pursuant to subsection (c). 
(b)GoalsThe goals of the program established pursuant to subsection (a) shall be— 
(1)to demonstrate the viability of a vehicle-based transportation system that is not overly dependent on petroleum as a fuel and contributes to lower carbon emissions than a system based on conventional vehicles;  
(2)to facilitate the integration of advanced vehicle technologies into electricity distribution areas to improve system performance and reliability; 
(3)to demonstrate the potential benefits of coordinated investments in vehicle electrification on personal mobility and a regional grid; 
(4)to demonstrate protocols and standards that facilitate vehicle integration into the grid; and 
(5)to investigate differences in each region and regulatory environment regarding best practices in implementing vehicle electrification. 
(c)ApplicationsAny State or local government (or group of State or local governments) may apply to the Secretary of Energy for financial assistance in furthering the regional deployment of plug-in electric drive vehicles. Such applications may be jointly sponsored by electric utilities, automobile manufacturers, technology providers, car sharing companies or organizations, or other persons or entities.  
(d)Use of fundsPursuant to applications received under subsection (c), the Secretary may make financial assistance available to any applicant or joint sponsor of the application to be used for any of the following:  
(1)Assisting persons located in the regional deployment area, including fleet owners, in the purchase of new plug-in electric drive vehicles by offsetting in whole or in part the incremental cost of such vehicles above the cost of comparable conventionally fueled vehicles. 
(2)Supporting the use of plug-in electric drive vehicles by funding projects for the deployment of any of the following: 
(A)Electrical charging stations for plug-in electric drive vehicles, including battery exchange, fast charging infrastructure, and other services, in public or private locations, including street parking, parking garages, parking lots, homes, gas stations, and highway rest stops.  
(B)Smart grid equipment and infrastructure to facilitate the charging and integration of plug-in electric drive vehicles.  
(3)Such other projects as the Secretary determines appropriate to support the large-scale deployment of plug-in electric drive vehicles in regional deployment areas. 
(e)Program RequirementsThe Secretary shall determine design elements and requirements of the program established pursuant to subsection (a), including— 
(1)the type of financial mechanism with which to provide financial assistance; 
(2)criteria for evaluating applications submitted under subsection (c), including the anticipated ability to promote deployment and market penetration of vehicles that are less dependent on petroleum as fuel source; and  
(3)reporting requirements for entities that receive financial assistance under this section, including a comprehensive set of performance data characterizing the results of the deployment program.   
(f)Information ClearinghouseThe Secretary shall, as part of the program established pursuant to subsection (a), collect and make available to the public information regarding the cost, performance, and other technical data regarding the deployment and integration of plug-in electric drive vehicles.   
(g)AuthorizationThere are authorized to be appropriated to carry out this section, such sums as may be necessary. 
 
